Title: James Madison to Edward Everett, 14 November 1831
From: Madison, James
To: Everett, Edward


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Novr. 14. 1831
                            
                        
                        I return you many thanks for the copy of your late address to the "American Institute of N. York." It is as
                            beautiful in some of its features as it is instructive in its general character. I have read it with the greater pleasure,
                            as it goes back to times and scenes in which I was often an actor, always an observer; and which are too much overlooked
                            in discussing the objects & meaning of the Constitution of the U. S. A review of the State of our Commerce
                            & navigation; of the abortive efforts & conflicting regulations among the States; of the distracted
                            condition of affairs at home, and the utter want of respect abroad, during the period between the peace of -83 &
                            the Convention of -87. could not fail to open the eyes of many who have been misled, and to cherish in all a love for a
                            Constitution which has brought such a happy order out of so gloomy a Chaos. As in laws, so in Constitutions, the best keys
                            for the interpreter are the evils which they were meant to remedy, and the wants which they were required to supply.
                        I have been much crippled latterly by a severe Rheumatism wch. has not, as you will perceive, spared my
                            fingers; they barely hold out to repeat the assurances of my esteem & my good wishes.
                        
                            
                                James Madison
                            
                        
                    Will you permit me to remind you of the little pamphlet addressed by the Virga. Assembly of -99. to its Constituents; and
                            of the other containing yr. Report of a Committee to the Legislature of S. Carolina in -28. The Report, tho’ not acted on,
                                defines and authenticates, the doctrine of Nullification. At
                            your leisure be so good as to enable me to replace them among my Collections of that Class
                        